Citation Nr: 1401163	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), currently evaluated as 70 percent disabling.  

3.  Entitlement to a total disability rating based upon individual unemployability, based upon service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Wichita, Kansas, Department of Veterans' Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of that hearing is of record and associated with the claims folder.  

The issues of entitlement to an increased rating for PTSD with MDD, and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The competent and credible evidence of record fails to establish a diagnosis of hepatitis C in service or anytime thereafter.  



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303  (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a May 2008 letter sent to the Veteran.  The letter fully addressed all notice elements in these matters.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue herein decided on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent a VA examination in June 2008 in connection with his hepatitis C claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed. 

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in June 2011 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for hepatitis C based upon service incurrence.  He maintains that he was a combat medic during service and he believes that he contracted hepatitis C from needle sticks at that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102  (2012). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for hepatitis C.  There is also no evidence of hepatitis C after service.  Moreover, and of great import, there is no evidence of hepatitis C at any time during the appellate period.  

The Veteran underwent a VA compensation and pension examination in November 2005.  He reported that in 2005, there was some concern that he may have hepatitis C.  A hepatitis C screen was performed in connection with his examination and indicated that the Veteran did not have hepatitis C.  

The Veteran underwent a VA compensation and pension examination in June 2008 for hepatitis C.  Testing was taken at that time and found no evidence of active hepatitis C.  It is important to note that the medical history indicated that the Veteran reported having a tattoo and hepatitis C prior to service.  However, there was no evidence of such.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in June 2011.  The Veteran testified that he believes he has hepatitis C caused by needle sticks while serving as a combat medic in service.  He stated that he was randomly tested for hepatitis C, and the test were negative.  He related that his physician stated that he could have hepatitis C caused by needle sticks in service.  

As to his claim for hepatitis C, the Veteran indicated that the testing that he underwent for hepatitis C has been negative.  On review of evidence of record, there is no indication that the Veteran has hepatitis C.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) .  In this case, however, there is no medical evidence of hepatitis C at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had hepatitis C at any time during the appeal period or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from hepatitis C.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe fatigue, he is not competent to diagnose himself as having hepatitis C.  Hepatitis C is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or medical professional is necessary.  Again, there is not a scintilla of evidence to support the diagnosis of hepatitis C.  The Veteran's unsubstantiated statements regarding his claim that he had hepatitis C are found to lack competency.  

Thus, since the evidence does not show that he presently has hepatitis C or has had it at any time since filing his claim, there is no basis upon which to grant service connection.   Service connection for hepatitis C is not warranted.  


ORDER

Service connection for hepatitis C is denied.  


REMAND

The Veteran asserts that his PTSD with MDD is more severe than currently rated.  The Veteran complains that he is unable to control his anger, work with others, or adequately take care of his personal hygiene.  He is not allowed to have a relationship with his grandchildren.  He testified at his videoconference hearing, that his doctor has recommended that in addition to his medications, he should engage in group therapy.  He stated that his physician indicated that his PTSD had worsened and that his GAF is lower.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his PTSD with MDD, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).     

Further, the Veteran claims that his PTSD with MDD, in major part, prevents him from gainful employment.  He stated that he is unable to hold a job.  He related that he does work as a caseworker on an intermittent basis, but when he does go to work, it is only for 3 to 8 hours a week.  He claims he is very irritable, can't get along with others, has lots of anger, and cannot accept authority from anyone.  He stated that he last worked full-time over a year ago.  He was fired from his job, brought back, and fired again.  He also related that he is service connected for tinnitus and dermatitis and they also play a part in his inability to work.  As to his tinnitus, people have to repeat things to him over and over again.  As for his dermatitis, his skin gets itchy and he often gets sweaty even when he is not hot.  This condition is embarrassing to him.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Following completion of the above, schedule an appropriate VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD with MDD.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All 

indicated studies should be performed, and the examiner should review the results of any studies prior to completing the report.  The examiner should address the effects of the Veteran's service-connected PTSD with MDD on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history. 

3.  The Veteran should also be examined for his other service-connected disabilities, to include tinnitus and dermatitis.  Each examiner should address the effects of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  

4.  After completion of the above actions, the claim for an increased rating for PTSD with MDD should be readjudicated, to include the issue of entitlement to a TDIU.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


